DETAILED ACTION
The following is a first action on the merits of application serial no. 17/007363 filed 8/31/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/31/20 has been considered.
Specification
The disclosure is objected to because of the following informalities:
-the terms for what the abbreviation “PWM” as recited in claim 6 and disclosed throughout the specification stand for (pulse width modulation) should be described in the specification for one of ordinary skill in the art to determine scope of coverage for the limitation as recited and disclosed in specification.  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  
-the terms for what the abbreviation “PWM” as recited in claim 6 (pulse width modulation) stand for should be described in the specification for one of ordinary skill in the art to determine scope of coverage for the limitation as recited and disclosed in specification.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-a manual shifting power transmission mechanism (generic placeholder) through which an operation force applied by the operator to the shifting operation member is transmitted to the transmission (function) in claim 1.
-a stopper member (generic placeholder)………..that restricts a range over which the change lever is pivotable (function) in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
-the recitations “an automatic shifting power transmission mechanism” and “change mechanism” as recited in claims 1, 8 and 9 are also written in the generic placeholder plus function form, however the structure pertaining to those recitations are recited in claims 1, 8 and 9.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a transmission-equipped vehicle having changes of a speed of rotation produced by rotational power of a power source for vehicle travel; a operator shifting operation member; a manual shifting power transmission mechanism through which force applied by operator to the member is transmitted to the transmission as shifting power for a shifting process; a shifting actuator; an automatic shifting power transmission mechanism through which a drive force of the actuator is transmitted to the manual mechanism as the power; and a controller that controls the actuator, wherein the automatic mechanism has a unidirectional transmitting part that, when the manual mechanism is set in motion upon operation of the member, cuts off transmission of the motion of the manual mechanism to the actuator and that permits transmission of the drive force of the actuator to the manual mechanism, the automatic mechanism further has a first engagement member movable in conjunction with motion of the actuator and provided with a first engagement portion; and a second engagement member movable in conjunction with the motion of the manual mechanism and provided with a second engagement portion engageable with the first portion, the unidirectional part has a play portion formed between the first and second engagement portions on a relative motion path along which the second member moves relative to the first member in conjunction with the motion of the manual mechanism, the controller is configured to, during a predetermined non-shifting period, execute a first detection procedure that detecting a center position of the first portion on the relative motion path, and in the first procedure, the controller drives the actuator to move the first member from an original position of the first portion in one direction along the relative motion path and acquires first position information representing a first position, the original position corresponding to a non-shifting position of the actuator, the first position being a position where the first portion moved in the one direction contacts the second portion, the controller drives the actuator to move the first member from the original position in the other direction along the relative motion path and acquires second position information representing a second position where the first portion moved in the other direction contacts the second portion, the controller calculates the center position of the first portion on the relative motion path from the acquired first information and the acquired second information, and the controller compares the calculated center position to the original position and determines whether the original position is within a predetermined first range defined based on the center position and in combination with the limitations as written in claim 1.
-(as to claim 9) a transmission-equipped vehicle having a transmission that changes a speed of rotation produced by rotational power of a power source for vehicle travel; a shifting actuator; an automatic shifting power transmission mechanism through which a drive force of the actuator is transmitted to the transmission as shifting power for a shifting process; a change mechanism by which a shift drum is rotated to set a shift fork of transmission in motion; and a controller that controls the actuator, wherein the change mechanism has a change lever that pivots in conjunction with motion of the automatic mechanism to rotate the drum in a stepwise fashion; and a stopper member that is secured to a case of the transmission and that restricts a range over which the lever is pivotable, the controller is configured to, when the shifting process is effected, execute a detection procedure that detects an actuator center position of the actuator on a motion path of the actuator, and in the procedure, the controller drives the actuator from a non-shifting position of the actuator in one direction along the motion path of the actuator and acquires first position information representing a first position where the lever contacts the stopper, the controller drives the actuator from the non-shifting position in the other direction along the motion path of the actuator and acquires second position information representing a second position where the lever contacts the stopper, the controller calculates the center position of the actuator on the motion path from the acquired first information and the acquired second information, and the controller compares the calculated center position to the non-shifting position and determines whether the non-shifting position is within a predetermined range defined based on the center position and in combination with the limitations as written in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Tao et al 8831845 describes a transmission having a shifting mechanism and shows that it is well known in the art to determine a neutral position of an actuator based on a first and second position of the actuator based the engagement element positions (abstract and column 2, lines 25-46).
- Merienne et al 20190003586 describes a transmission having a shifting mechanism and shows that it is well known in the art to determine a neutral position of an actuator based on a first and second position of the actuator based the engagement element positions (abstract).
-KR20150129111 describes a transmission having a shifting mechanism and shows that it is well known in the art to determine a neutral position of engagement elements (fingers) to determine precise neutral position of an actuator (abstract).
-KR101274277 describes a transmission having a shifting mechanism and shows that it is well known in the art to determine a neutral position of an actuator based on a first and second position of the actuator based the engagement element positions (under description of embodiments in translation, lines 4-27).

This application is in condition for allowance except for the following formal matters: 
-See specification and claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 3, 2022